.                                                                                              131



                OFFICE OF T’HE ATTORNEY GENERAL OF TEXAS
                                             AUSTIN
            .




Xmoroblo          D.    C . haor
State      Highway &@.neor
Au&in,          Toxar


Dear     Sir:




                                                              st     ror   an oplnlon


         You havb attao                                       oontayanor         whioh oon-
talns     *ha rou0ting




                                                      II aoaoptsd,     subjeot     to




                                      $13 made with the rurthsr *en-
                                   veyanor
                             rhould the above dbsoribed rUi1 ltata
                         on& by the gantsa,        ltr suooea8ors and
         lirrlgaa ror public road purpofma, that the ior rimple
         title   therrto till   revert    to grantor, his heirll, aSSigna
         or legal   represmtatlres.*
         Bared~upon   the above quoted portion6                 oi    the doad,     you havr
    amkd    the rollawing  two quart ionrr
Hon. 0.     C. Gresr,   page 2


                1..   Unlder the first paragraph or the wrltten-
        in rsetriatlons,      can Ur. MoRaohern, his heirs or
        aesigna,     at any timaenter   upon the property dssoribed
        in the deed, ror the purpose 0r mining, drilling,        ex-
        ploring     or developing the reserved mineral rights,    or
        does the paragraph as written give the State superior
        title?
                     Under the eeoond paragraph of the written-in
        restri~~iona     sin04 the shown consideration or $313&O
        is paid by &able County, oan the Department aooept
        auoh a reetrlotion,    namely, the property described
        In aald bed. to rerert dlreot to the Orentor, hi8 heira
        or assigns,    upon abandonment by the State.*
           In answfn   to your question No. 1, you are advised that
while the provisions            reserre   to the grantor the minerale under
said leads and grant to the grantor the right to take usual
and neoesaary meana in procuring said minerals,                 this right
of the grantor is sub jeot to the righta or the State ror road
p ur p o ses    l   The precise    question here presented has never been
direotly          answered by our oourte but in oonnection therewith
you are advised that the general publio highway easement extenda
to the highway as looated,              and oomists   in privilege   0r passage,
with lnoidental            poxem and privileges,     such as the right to
oonstruat and maintain safe and convenient roadway and to do
any other acts which will tend to raoilitate                travel and are
in furtheranoe           ‘of purpose for whioh the land was aoquired.
Mosheim vs. Rollins,            70 S. ;“I. (2d) 672.
     The rights reserved by the grantor to the mineral8              are,
therefore,   subject to the powers, duties and privileges             of
the State as above set out,
      In answer to question No. 2, you are advised that no pro-
vision has been made by law reetriotin       the oharaoter of. title
Which may be aaquired by the State Oi !ileras for highway purposes
nor has any provision    been aode which prevents the Highway Ee-
rl;zz;t    rrom aooepting oonveyaucea aontaining reversionary
            The powers of the State Highway Coma;iseion are broad
and their decisions    on all mttere  relating   to the oonstruction
and maintenanoe of highways are supreme.       Mosheim YEI. Rollins,
78 0, W. (2d) 672.
        Chile it is true. that Artlole 6672a, Vernon’e Revised
Civil     Statutes, provides that abandoned right of way may be
cold,     them la nothing in that statute that would indioate an
    .
                                                                        Il.33


Hon. D. C, We@,       gags 3


intention    on the part oi the Legislature   to rastrict    the
character    of olonveyanoe to be aoaepted by the Aighway Depart-
ment;’ .Thls statute wae pssaed     for the purpolre of prevanting
the sale or right or way purohased by the State without re-
covering    adequate oompeneatlon th4refor and providea for the
replaolng    of runde used to purohas4 this right of way in thb
run& iron: uhioh it was taken.      Aut in the instant case, it
would be Dreamed that th4 kind 0r title       aoquir4d would be
%aken into consideration      in the amount 0r the puroham? price.
It 18, therefore,     our opinion that it is entirely     within the
dlsontlon     OS the State Alghway &umission as to whether or
not they will aocept a aonveyanoo which provides that th4
title   thereto will revort    to the grantor in th4 event it 1s
abandoned by the Stat4.
    Truatlng   that   this   satiaiaatorllg   answer8 your questions,
we are

                                       Your0 very truly
                                  AlTORKW GRN-&ALOP l!EUS




                                                                        .